 



Exhibit 10.1
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED
STOCK INCENTIVE PLAN
(Including Amendments No. 1, 2, 3 and 4)
1. Purpose
     The purpose of this Amended and Restated Stock Incentive Plan (formerly,
the 2001 Incentive and Non-Qualified Stock Option Plan) (the “Plan”) is to
encourage and enable selected management, other employees, directors (whether or
not employees), and consultants of OSI Pharmaceuticals, Inc. (the “Company”) or
a parent or subsidiary of the Company to acquire a proprietary interest in the
Company through the ownership, directly or indirectly, of common stock, par
value $.01 per share (the “Common Stock”), of the Company. Such ownership will
provide such employees, directors, and consultants with a more direct stake in
the future welfare of the Company and encourage them to remain with the Company
or a parent or subsidiary of the Company. It is also expected that the Plan will
encourage qualified persons to seek and accept employment with, or become
associated with, the Company or a parent or subsidiary of the Company. As used
herein, the term “parent” or “subsidiary” shall mean any present or future
corporation which is or would be a “parent corporation” or “subsidiary
corporation” of the Company as the term is defined in Section 424 of the Code
(determined as if the Company were the employer corporation).
     Pursuant to the Plan, the Company may grant: (i) Incentive Stock Options;
(ii) Non-Qualified Stock Options; (iii) Stock Appreciation Rights;
(iv) Restricted Stock; and (v) Stock Bonuses, as such terms are defined in
Section 2.
2. Definitions
     Capitalized terms not otherwise defined in the Plan shall have the
following meanings:
               (a) “Award Agreement” shall mean a written agreement, in such
form as the Committee shall determine, that evidences the terms and conditions
of a Stock Award granted under the Plan.
               (b) “Fair Market Value” on a specified date means the value of a
share of Common Stock, determined as follows:
                      (i) if the Common Stock is listed on any established stock
exchange or a national market system, including without limitation The Nasdaq
Global Select Market, The Nasdaq Global Market, or The Nasdaq Capital Market of
The Nasdaq Stock Market, Inc., its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system on the day of determination, as reported in The Wall
Street Journal or such other source as the Committee deems reliable;
                      (ii) if the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean between the

 



--------------------------------------------------------------------------------



 



high bid and low asked prices for the Common Stock on the day of determination,
as reported in The Wall Street Journal or such other source as the Committee
deems reliable; or
                      (iii) in the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Committee.
               (c) “Code” shall mean the Internal Revenue Code of 1986, as
amended.
               (d) “Incentive Stock Option” shall mean an option that is an
“incentive stock option” within the meaning of Section 422 of the Code and that
is identified as an Incentive Stock Option in the Award Agreement by which it is
evidenced.
               (e) “Non-Qualified Stock Option” shall mean an option that is not
an Incentive Stock Option within the meaning of Section 422 of the Code.
               (f) “Restricted Stock” shall mean an award of shares of Common
Stock that is subject to certain conditions on vesting and restrictions on
transferability as provided in Section 8 of this Plan.
               (g) “Stock Appreciation Right” shall mean a right to receive
payment of the appreciated value of shares of Common Stock as provided in
Section 7 of this Plan.
               (h) “Stock Award” shall mean an Incentive Stock Option, a
Non-Qualified Stock Option, a Restricted Stock award, a Stock Appreciation Right
or a Stock Bonus award.
               (i) “Stock Bonus” shall mean a bonus award payable in shares of
Common Stock as provided in Section 9 of this Plan.
3. Administration of the Plan
     The Plan shall be administered by a committee (the “Committee”) as
appointed from time to time by the Board of Directors of the Company, which
Committee shall consist solely of “independent” members of the Board of
Directors of the Company, determined in accordance with the requirements of the
stock exchange or national market system on which the Common Stock is listed or
quoted. Except as otherwise specifically provided herein, no person, other than
members of the Committee, shall have any discretion as to decisions regarding
the Plan. The Company may engage a third party to administer routine matters
under the Plan, such as establishing and maintaining accounts for Plan
participants and facilitating transactions by participants pursuant to the Plan.
     In administering the Plan, the Committee may adopt rules and regulations
for carrying out the Plan. The interpretations and decisions made by the
Committee with regard to any question arising under the Plan shall be final and
conclusive on all persons participating or eligible to participate in the Plan.
Subject to the provisions of the Plan, the Committee shall determine the terms
of all Stock Awards granted pursuant to the Plan, including, but not limited to,
the persons to whom, and the time or times at which, grants shall be made, the
number of shares to be covered by each Stock Award, and other terms and
conditions of the Stock Award.

2



--------------------------------------------------------------------------------



 



4. Shares of Stock Subject to the Plan
     Except as provided in Section 11, the number of shares that may be issued
or transferred pursuant to Stock Awards granted under the Plan shall not exceed
13,800,000 shares of Common Stock; provided, however, that any shares issued
under an Award granted on or after June 13, 2007 other than an Option or Stock
Appreciation Right shall count against the maximum number of shares reserved
hereunder as two shares for every one share issued in connection with such
Award. Shares reserved hereunder may be authorized and unissued shares or
previously issued shares acquired or to be acquired by the Company and held in
treasury. Any shares subject to a Stock Award which for any reason expires, is
cancelled or is unexercised may again be subject to a Stock Award under the
Plan. The aggregate Fair Market Value of the shares with respect to which
Incentive Stock Options (determined at the time of grant of the option) are
exercisable for the first time by an optionee during any calendar year (under
the Plan and all plans of the Company and any parent or subsidiary of the
Company) shall not exceed $100,000.
5. Eligibility
     Stock Awards may be granted to directors, officers, employees and
consultants of the Company or a parent or subsidiary of the Company, except that
Incentive Stock Options may not be granted to any such person who is not an
employee of the Company or a parent or subsidiary of the Company.
6. Granting of Options
     The Committee may grant options to such persons eligible under the Plan as
the Committee may select from time to time. Such options shall be granted at
such times, in such amounts and upon such other terms and conditions as the
Committee shall determine, which shall be evidenced under an Award Agreement and
subject to the following terms and conditions and the terms of the Plan:
               (a) Type of Option. The Award Agreement shall indicate whether
and to what extent the option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option.
               (b) Option Price. The purchase price under each Incentive Stock
Option and each Non-Qualified Stock Option shall be not less than 100% of the
Fair Market Value of the Common Stock at the time the option is granted and not
less than the par value of the Common Stock. In the case of an Incentive Stock
Option granted to an employee owning, actually or constructively under Section
424(d) of the Code, more than 10% of the total combined voting power of all
classes of stock of the Company or of any parent or subsidiary of the Company (a
“10% Stockholder”) the option price shall not be less than 110% of the Fair
Market Value of the Common Stock at the time of the grant.
               (c) Medium and Time of Payment. Stock purchased pursuant to the
exercise of an option shall at the time of purchase be paid for in full in cash,
or, upon conditions established by the Committee, by delivery of shares of
Common Stock owned by the recipient. If payment is made by the delivery of
shares, the value of the shares delivered shall be the Fair Market Value of such
shares on the date of exercise of the option. In addition, if the Committee
consents in its sole discretion, an “in the money” Non-Qualified Stock Option
may be exercised

3



--------------------------------------------------------------------------------



 



on a “cashless” basis in exchange for the issuance to the optionee (or other
person entitled to exercise the option) of the largest whole number of shares
having an aggregate value equal to the value of such option on the date of
exercise. For this purpose, the value of the shares delivered by the Company and
the value of the option being exercised shall be determined based on the Fair
Market Value of the Common Stock on the date of exercise of the option. Upon
receipt of payment and such documentation as the Company may deem necessary to
establish compliance with the Securities Act of 1933, as amended (the
“Securities Act”), the Company shall, without stock transfer tax to the optionee
or other person entitled to exercise the option, deliver to the person
exercising the option a certificate or certificates for such shares.
               (d) Waiting Period. The waiting period and time for exercising an
option shall be prescribed by the Committee in each particular case; provided,
however, that no option may be exercised after 10 years from the date it is
granted. In the case of an Incentive Stock Option granted to a 10% Stockholder,
such option, by its terms, shall be exercisable only within five years from the
date of grant.
               (e) Non-Assignability of Options. No Incentive Stock Option and,
except as may otherwise be specifically provided by the Committee, no
Non-Qualified Stock Option, shall be assignable or transferable by the recipient
except by will or by the laws of descent and distribution. During the lifetime
of a recipient, Incentive Stock Options and, except as may otherwise be
specifically provided by the Committee, Non-Qualified Stock Options, shall be
exercisable only by such recipient. If the Committee approves provisions in any
particular case allowing for assignment or transfer of a Non-Qualified Stock
Option, then such option will nonetheless be subject to a six-month holding
period commencing on the date of grant during which period the recipient will
not be permitted to assign or transfer such option, unless the Committee further
specifically provides for the assignability or transferability of such option
during this period.
               (f) Effect of Termination of Employment. If a recipient’s
employment (or service as an officer, director or consultant) shall terminate
for any reason, other than death or Retirement (as defined below), the right of
the recipient to exercise any option otherwise exercisable on the date of such
termination shall expire unless such right is exercised within a period of
90 days after the date of such termination. For Options issued prior to June 15,
2005, the term “Retirement” shall mean the voluntary termination of employment
(or service as an officer, director or consultant) by a recipient who has
attained the age of 55 and who has completed at least five years of service with
the Company. For Options issued on or after June 15, 2005, unless otherwise
determined by the Committee and defined in the applicable Award Agreement, the
term “Retirement” shall mean the voluntary termination of employment (or service
as an officer, director or consultant) by a recipient who has attained the age
of 60 and who has completed at least twenty years of service with the Company.
If a recipient’s employment (or service as an officer, director or consultant)
shall terminate because of death or Retirement, the right of the recipient to
exercise any option otherwise exercisable on the date of such termination shall
be unaffected by such termination and shall continue until the normal expiration
of such option. Notwithstanding the foregoing, the tax treatment available
pursuant to Section 421 of the Code upon the exercise of an Incentive Stock
Option will not be available in connection with the exercise of any Incentive
Stock Option more than three months after the date

4



--------------------------------------------------------------------------------



 



of termination of such option recipient’s employment due to Retirement. Option
rights shall not be affected by any change of employment as long as the
recipient continues to be employed by either the Company or a parent or
subsidiary of the Company. In no event, however, shall an option be exercisable
after the expiration of its original term as determined by the Committee.
Nothing in the Plan or in any Award Agreement shall confer any right to continue
in the employ of the Company or any parent or subsidiary of the Company or
interfere in any way with the right of the Company or any parent or subsidiary
of the Company to terminate the employment of a recipient at any time.
               (g) Leave of Absence. In the case of a recipient on an approved
leave of absence, the Committee may, if it determines that to do so would be in
the best interests of the Company, provide in a specific case for continuation
of options during such leave of absence, such continuation to be on such terms
and conditions as the Committee determines to be appropriate, except that in no
event shall an option be exercisable after 10 years from the date it is granted.
               (h) Sale or Reorganization. In case the Company is merged or
consolidated with another corporation, or in case the property or stock of the
Company is acquired by another corporation, or in case of a reorganization, or
liquidation of the Company, the Board of Directors of the Company, or the board
of directors of any corporation assuming the obligations of the Company
hereunder, shall either (i) make appropriate provisions for the protection of
any outstanding options by the substitution on an equitable basis of appropriate
stock of the Company, or appropriate options to purchase stock of the merged,
consolidated, or otherwise reorganized corporation, provided only that such
substitution of options shall, with respect to Incentive Stock Options, comply
with the requirements of Section 424(a) of the Code, or (ii) give written notice
to optionees that their options, which will become immediately exercisable
notwithstanding any waiting period otherwise prescribed by the Committee, must
be exercised within 30 days of the date of such notice or they will be
terminated.
               (i) Restrictions on Sale of Shares. Without the written consent
of the Company, no stock acquired by an optionee upon exercise of an Incentive
Stock Option granted hereunder may be disposed of by the optionee within two
years from the date such incentive stock option was granted, nor within one year
after the transfer of such stock to the optionee; provided, however, that a
transfer to a trustee, receiver, or other fiduciary in any insolvency
proceeding, as described in Section 422(c)(3) of the Code, shall not be deemed
to be such a disposition. The optionee shall make appropriate arrangements with
the Company for any taxes which the Company is obligated to collect in
connection with any such disposition, including any federal, state, or local
withholding taxes. No stock acquired by an optionee upon exercise of a
Non-Qualified Stock Option granted hereunder may be disposed of by the optionee
(or other person eligible to exercise the option) within six months from the
date such Non-Qualified Stock Option was granted, unless otherwise provided by
the Committee.
7. Grant of Stock Appreciation Rights
     The Committee may grant Stock Appreciation Rights to such persons eligible
under the Plan as the Committee may select from time to time. Stock Appreciation
Rights shall be granted at such times, in such amounts and under such other
terms and conditions as the Committee shall

5



--------------------------------------------------------------------------------



 



determine, which terms and conditions shall be evidenced under an Award
Agreement, subject to the terms of the Plan. Subject to the terms and conditions
of the Award Agreement, a Stock Appreciation Right shall entitle the award
recipient to exercise the Stock Appreciation Right, in whole or in part, in
exchange for a payment of shares of Common Stock, cash or a combination thereof,
as determined by the Committee and provided under the Award Agreement, equal in
value to the excess of the Fair Market Value of the shares of Common Stock
underlying the Stock Appreciation Right, determined on the date of exercise,
over the base amount set forth in the Award Agreement for shares of Common Stock
underlying the Stock Appreciation Right, which base amount shall not be less
than the Fair Market Value of such Common Stock, determined as of the date the
Stock Appreciation Right is granted.
8. Grant of Restricted Stock
     The Committee may grant Restricted Stock awards to such persons eligible
under the Plan as the Committee may select from time to time. Restricted Stock
awards shall be granted at such times, in such amounts and under such other
terms and conditions as the Committee shall determine, which terms and
conditions shall be evidenced under an Award Agreement, subject to the terms of
the Plan. The Award Agreement shall set forth any conditions on vesting and
restrictions on transferability that the Committee may determine is appropriate
for the Restricted Stock award, including the performance of future services or
satisfaction of performance goals established by the Committee subject to the
Plan. The books and records of the Company shall reflect the issuance of shares
of Common Stock under a Restricted Stock award and any applicable restrictions
and limitations in such manner as the Committee determines is appropriate
subject to the Plan. Unless otherwise provided in the Award Agreement, a
recipient of a Restricted Stock award shall be the record owner of the shares of
Common Stock to which the Restricted Stock relates and shall have all voting and
dividend rights with respect to such shares of Common Stock.
9. Grant of Stock Bonus
     The Committee may grant Stock Bonus awards to such persons eligible under
the Plan as the Committee may select from time to time. Stock Bonus awards shall
be granted at such times, in such amounts and under such other terms and
conditions as the Committee shall determine, which terms and conditions shall be
evidenced under an Award Agreement, subject to the terms of the Plan. Upon
satisfaction of any conditions, limitations and restrictions set forth in the
Award Agreement, a Stock Bonus award shall entitle the recipient to receive
payment of a bonus described under the Stock Bonus award in the form of shares
of Common Stock of the Company. Prior to the date on which a Stock Bonus award
is required to be paid under an Award Agreement, the Stock Bonus award shall
constitute an unfunded, unsecured promise by the Company to distribute Common
Stock in the future.
10. Minimum Vesting Provisions
     No Restricted Stock Award or Stock Bonus Award shall vest more favorably
than ratably over a three year period and no part of a Stock Bonus Award, the
payment of which is conditioned

6



--------------------------------------------------------------------------------



 



on the satisfaction of a performance measure, shall vest earlier than one year
from the date of grant; provided, however, that the foregoing restrictions shall
not apply to Stock Awards issued in the aggregate under the Plan with respect to
a number of shares equal to ten percent of the number of shares that may be
issued or transferred under the Plan pursuant to Section 4, as such number may
be adjusted under Section 11.
11. Adjustments in the Event of Recapitalization
     In the event that dividends payable in Common Stock during any fiscal year
of the Company exceed in the aggregate five percent of the Common Stock issued
and outstanding at the beginning of the year, or in the event there is during
any fiscal year of the Company one or more splits, subdivisions, or combinations
of shares of Common Stock resulting in an increase or decrease by more than five
percent of the shares outstanding at the beginning of the year, the number of
shares available under the Plan shall be increased or decreased proportionately,
as the case may be, and the number of shares issuable under Stock Awards
theretofore granted shall be increased or decreased proportionately, as the case
may be, without change in the aggregate purchase price that may be applicable
thereto. Common Stock dividends, splits, subdivisions, or combinations during
any fiscal year that do not exceed in the aggregate five percent of the Common
Stock issued and outstanding at the beginning of such year shall be ignored for
purposes of the Plan. All adjustments shall be made as of the day such action
necessitating such adjustment becomes effective.
12. Withholding of Applicable Taxes
     It shall be a condition to the performance of the Company’s obligation to
issue or transfer Common Stock or make a payment of cash pursuant to any Stock
Award that the award recipient pay, or make provision satisfactory to the
Company for the payment of, any taxes (other than stock transfer taxes) the
Company or any subsidiary is obligated to collect with respect to the issuance
or transfer of Common Stock or the payment of cash under such Stock Award,
including any applicable federal, state, or local withholding or employment
taxes.
13. General Restrictions
     Each Stock Award granted under the Plan shall be subject to the requirement
that, if at any time the Board of Directors shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
issuable or transferable under the Stock Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the granting of the Stock Award or the issue or transfer, of shares of
Common Stock thereunder, shares of Common Stock issuable or transferable under
any Stock Award shall not be issued or transferred, in whole or in part, unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.
     The Company shall not be obligated to sell or issue any shares of Common
Stock in any manner in contravention of the Securities Act, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the rules and regulations
of the Securities and Exchange Commission, any state

7



--------------------------------------------------------------------------------



 



securities law, the rules and regulations promulgated thereunder or the rules
and regulations of any securities exchange or over the counter market on which
the Common Stock is listed or in which it is included for quotation. The Board
of Directors may, in connection with the granting of Stock Awards, require the
individual to whom the award is to be granted to enter into an agreement with
the Company stating that as a condition precedent to the receipt of shares of
Common Stock issuable or transferable under the Stock Award, in whole or in
part, he shall, if then required by the Company, represent to the Company in
writing that such receipt is for investment only and not with a view to
distribution, and also setting forth such other terms and conditions as the
Committee may prescribe. Such agreements may also, in the discretion of the
Committee, contain provisions requiring the forfeiture of any Stock Awards
granted and/or Common Stock held, in the event of the termination of employment
or association, as the case may be, of the award recipient with the Company.
Upon any forfeiture of Common Stock pursuant to an agreement authorized by the
preceding sentence, the Company shall pay consideration for such Common Stock to
the award recipient , pursuant to any such agreement, without interest thereon.
14. Termination and Amendment of the Plan and Stock Awards
     The Board of Directors or the Committee shall have the right to amend,
suspend, or terminate the Plan or any Stock Award at any time; provided,
however, that no such action shall affect or in any way impair the rights of a
recipient under any Stock Award theretofore granted under the Plan; and,
provided, further, that unless first duly approved by the stockholders of the
Company entitled to vote thereon at a meeting (which may be the annual meeting)
duly called and held for such purpose: (i) except as provided in Section 11, no
amendment or change shall be made in the Plan that increases the total number of
shares which may be issued or transferred under the Plan, materially increases
the benefits to Plan participants or modifies the requirements as to eligibility
for participation in the Plan; and (ii) no amendment or change shall be made to
any Stock Award that waives any restriction or vesting period under the Stock
Award except in the case of a change of control, or the death, disability,
layoff, termination without cause, termination for good reason or retirement of
the Stock Award recipient, as such may be determined in the discretion of the
Board of Directors or the Committee.
15. Term of the Plan
     The Plan shall terminate on June 12, 2011, or on such earlier date as the
Board of Directors or the Committee may determine. Any Stock Award outstanding
at the termination date shall remain outstanding until it has either expired or
been exercised or cancelled pursuant to its terms.
16. Compliance with Rule 16b-3
     With respect to persons subject to Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors. To the extent any provision of the
Plan or action by the Committee (or any other person on behalf of the Committee
or the Company) fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.

8



--------------------------------------------------------------------------------



 



17. Rights as a Stockholder
     A recipient of a Stock Award shall have no rights as a stockholder with
respect to any shares issuable or transferable thereunder until the date a stock
certificate is issued to him for such shares unless otherwise provided in the
Award Agreement under the Plan. Except as otherwise expressly provided in the
Plan, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.
18. Options Granted to Employees and Directors of any Subsidiary in the UK
     In addition to the provisions above, the provisions of this Section 18
shall apply as herein set out to options granted to employees and directors of
any subsidiary in the United Kingdom. The provisions of this Section 18 enable
the Plan to be used in a tax efficient manner in the United Kingdom.
            (a) In this Section 18, the following terms have the meanings
ascribed to them:
            “Election” means an election in the form envisaged in
Paragraph 3B(1) of Schedule 1 to SSCBA and acceptable to the UK Subsidiary to
the effect that any Secondary NIC arising on the exercise, assignment or release
of a UK Option shall be the liability of the recipient and not the liability of
the UK Subsidiary
            “Independent Transfer Agent” means any person (other than the
Company or any company affiliated with the Company or any individual affiliated
with any such company) who is registered as a broker-dealer with the U.S.
Securities and Exchange Commission and who is thereby able to sell and transfer
shares in the Company on behalf of the Optionholder
            “Optionholder” means an employee or director of the UK Subsidiary
who is the holder of a UK Option
            “Secondary NIC” means secondary national insurance contributions as
defined in the SSCBA
            “SSCBA” means the Social Security Contributions and Benefits Act
1992 of the United Kingdom
            “UK Option” means an option granted to an employee of the UK
Subsidiary
            “UK Subsidiary” means OSI Pharmaceuticals (UK) Limited (a company
incorporated in England under company number 1709877) and any other UK
Subsidiary of the Company from time to time.
            (b) To the extent that it is lawful to do so, a UK Option may be
granted subject to a condition that any liability of the UK Subsidiary (as
employer or former employer of the relevant Optionholder) to pay Secondary NIC
in respect of the exercise, assignment or release of that UK Option shall be the
liability of the relevant Optionholder and payable by that Optionholder and that
the Optionholder shall not be entitled to exercise the UK Option until he

9



--------------------------------------------------------------------------------



 



has entered into an Election to that effect when required to do so by the UK
Subsidiary provided that the Committee may in its discretion at any time or
times release the Optionholder from this liability or reduce his liability
thereunder unless that Election has been entered into between the UK Subsidiary
and that Optionholder and that Election (or the legislation which provides for
such an Election to be effective) does not allow for such an Election to be
subsequently varied.
               (c) If a UK Option is granted subject to the condition referred
to in paragraph (b) above then the Optionholder shall by completing the Election
grant to the UK Subsidiary (as employer or former employer of the relevant
Optionholder) the irrevocable authority, as agent of the Optionholder and on his
behalf, to appoint an Independent Transfer Agent, to act as agent of the
Optionholder and on his behalf, to sell or procure the sale of sufficient of the
Stock subject to the UK Option and remit the net sale proceeds to the UK
Subsidiary so that the net proceeds payable to the UK Subsidiary are so far as
possible equal to but not less than the amount of the Secondary NIC for which
the Optionholder is liable under the terms of the Election and the UK Subsidiary
shall account to the Optionholder for any balance.
                   No Stock shall be allotted or transferred to the Optionholder
by the Company until the UK Subsidiary has received an amount in cash equal to
the amount of the Secondary NIC for which the Optionholder is liable under the
terms of the Election.
               (d) If a UK Option is exercised and the Optionholder is liable to
tax duties or other amounts on such exercise and the UK Subsidiary (as his
employer or former employer) is liable to make a payment to the appropriate
authorities on account of that liability, then the Optionholder shall by having
completed the option agreement grant to the UK Subsidiary (as employer or former
employer of the relevant Optionholder) the irrevocable authority, as agent of
the Optionholder and on his behalf, to appoint an Independent Transfer Agent, to
act as agent of the Optionholder and on his behalf, to sell or procure the sale
of sufficient of the Shares subject to the UK Option and remit the net sale
proceeds to the UK Subsidiary so that the net proceeds payable to the UK
Subsidiary are so far as possible equal to but not less than the amount payable
to the appropriate authorities and the UK Subsidiary shall account to the
Optionholder for any balance.
                   No Stock shall be allotted or transferred to the Optionholder
by the Company until the UK Subsidiary has received an amount in cash equal to
the amount of any liability of the UK Subsidiary referred to in this paragraph
(d).

10